DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the Application filed on 11/23/2021 
Application is a CON of 16/781,414 now a patent 11,218,623 which is a CON of 15/770,436 now a PAT 10,594,907 which is a 371 of PCT/KR2016/011871 10/21/2016
Application claims FP date of 10/2/2015
Claims 1, 10 and 18 are independent
Claims 1-20 are pending
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/770,436.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/23/2021 and 07/29/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 -20 of U.S. Patent No. 10,594,907 B2 and claims 1 -20 of U.S. Patent No. 10,218,623 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the following table.

1. Application: A camera module comprising: a housing; a lens barrel disposed on the housing;
1. Patent 11,218,623 B2: A camera module comprising: a housing; a lens barrel disposed on the housing;
a first printed circuit board disposed on the housing; 
1. Patent 11,218,623 B2: a first printed circuit board disposed on the housing;
an adhesion member coupling the housing with the first printed circuit board;
1. Patent 11,218,623 B2: an adhesion member coupling the housing with the first printed circuit board;
a second printed circuit board disposed on the first printed circuit board; and
1. Patent 11,218,623 B2: a second printed circuit board disposed on the first printed circuit board; and 
a fixing unit coupling the second printed circuit board with the housing,
1. Patent 11,218,623 B2: a fixing post coupling the second printed circuit board with the housing,
wherein the housing comprises an adhesion surface protruding toward the first printed circuit board,
1. Patent 11,218,623 B2: wherein the housing includes an adhesion surface disposed therein so as to contact an edge of the first printed circuit board,
wherein the fixing unit comprises a first fixing member extending through a first hole in the housing and in contact with the second printed circuit board and a second fixing member extending through a second hole of the housing and in contact with the second printed circuit board,
4. Patent 11,218,623 B2: wherein the fixing members extends through a first hole in the housing and is in contact with the second printed circuit board, and 
wherein the second fixing member extends  through a second hole of the housing and is in contact with the second printed circuit board,
wherein the first fixing member and the second fixing member are disposed diagonally, and wherein the first fixing member and the second fixing member are disposed outside the adhesion surface.
12. Patent 11,218,623 B2: wherein the first fixing member disposed on first corner of the housing; and
a second fixing member disposed on a second corner of the housing,
wherein the first corner and the second corner are arranged in a diagonal direction. 



2. Application: comprising a first flexible printed circuit board connecting the first printed circuit board with the second printed circuit board,
2. Patent 11,218,623 B2: comprising a first flexible printed circuit board connecting the first printed circuit board with the second printed circuit board,
wherein the first circuit board is physically spaced apart from the second printed circuit board, and
2. Patent 11,218,623 B2: wherein the first circuit board is physically spaced apart from the second printed circuit board, and
wherein a sectional area of the first printed circuit board is smaller than a sectional area of the second printed circuit board.
2. Patent 11,218,623 B2: wherein a sectional area of the first printed circuit board is smaller than a sectional area of the second printed circuit board.


3. Application: wherein a shape of the adhesion surface corresponds to a shape of an outer perimeter of a first surface of the first printed circuit board,
3. Patent 11,218,623 B2: wherein a shape of the adhesion surface corresponds to a shape of an outer perimeter of a first surface of the first printed circuit board,
wherein the housing comprises an opening in which the lens barrel is disposed,

wherein the adhesion surface surrounds the opening, and wherein the adhesion member contacts the adhesion surface and the outer perimeter of the first surface of the first printed circuit board.
3. Patent 11,218,623 B2: wherein the housing comprises an opening in which the lens barrel is disposed,
3. Patent 11,218,623 B2: wherein the adhesion surface surrounds the opening, and wherein the adhesion member contacts the adhesion surface and the outer perimeter of the first surface of the first printed circuit board.



4. Application: wherein the first printed circuit board is disposed between the adhesion member and the second printed circuit board.
1. Patent 11,218,623 B2: a first printed circuit board disposed in the housing; an adhesion member coupling the housing with the first printed circuit board;
a second printed circuit board disposed on the first printed circuit board; 



5. Application: wherein the first hole of the housing is at a first corner of the housing, wherein the second hole of the housing is at a second corner of the housing opposite from the first corner of the housing, 
5. Patent 11,218,623 B2: wherein the first hole of the housing is at a first corner of the housing, wherein the second hole of the housing is at a second corner of the housing opposite from the first corner of the housing, 
wherein the adhesion surface comprises a first curved part adjacent to the first corner of the housing and a second curved part adjacent to the second corner of the housing, and
wherein the adhesion surface comprises a first curved part adjacent to the first corner of the housing and a second curved part adjacent to the second corner of the housing, and 
wherein a portion of the first curved part has a shape corresponding to the first hole, and a portion of the second curved part has a shape corresponding to the second hole
wherein a portion of the first curved part has a shape corresponding to the first hole, and a portion of the second curved part has a shape corresponding to the second hole



6. Application: wherein the fixing unit is spaced apart from the first printed circuit board,
6. Patent 11,218,623 B2: wherein the fixing post is spaced apart from the first printed circuit board,
wherein the first printed circuit board has a first groove at a first corner thereof adjacent to the first corner of the housing and a second groove at a second corner thereof adjacent to the second corner of the housing, and
1. Patent 11,218,623 B2: wherein the first printed circuit board has a first groove at a first corner and a second groove at a second corner, and
wherein a portion of the first groove has a shape corresponding to the first curved part of the adhesion surface of the housing, and a portion of the second groove has a shape corresponding to the second curved part of the adhesion surface of the second housing.
6. Patent 11,218,623 B2: wherein a portion of the first groove has a shape corresponding to the first curved part of the adhesion surface of the housing, and a portion of the second groove has a shape corresponding to the second curved part of the adhesion surface of the second housing.



7. Application: wherein an area of the adhesion surface is less than an area of the first surface of the first printed circuit board, and
7. Patent 11,218,623 B2: wherein an area if the adhesion surface is less than an area of the first surface of the printed circuit board, and 
wherein an image sensor is disposed on the first surface of the first printed circuit board.
7. Patent 11,218,623 B2: wherein an image sensor is disposed on the first surface of the printed circuit board.



8. Application: wherein the first surface of the first circuit board faces the lens barrel and the adhesion surface, and
8. Patent 11,218,623 B2: wherein the first surface of the first circuit board faces the lens barrel and the adhesion surface, and
wherein the adhesion surface comprise a concave portion and a convex portion relative to the outer perimeter of the first surface of the first printed circuit board.
8. Patent 11,218,623 B2: wherein the adhesion surface comprise a concave portion and a convex portion relative to the outer perimeter of the first surface of the first printed circuit board



9. Application: wherein the first circuit board comprises a second surface facing the second circuit board, the second surface of the first circuit board being opposite from the first surface of the first circuit board, and
9. Patent 11,218,623 B2 wherein the first circuit board comprises a second surface facing the second circuit board, the second surface of the first circuit board being opposite from the first surface of the first circuit board, and
wherein the second surface of the first printed circuit board is spaced apart from the second printed circuit board in a direction parallel to an optical axis of the lens barrel.
9. Patent 11,218,623 B2: wherein the second surface of the first printed circuit board is spaced apart from the second printed circuit board in a direction parallel to an optical axis of the lens barrel


Claim 10-17 and 18-20 are similarly rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,594,907 B2 and claims 1 -20 of U.S. Patent No. 10,218,623 B2  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “fixing unit”, “adhesion member”, “first fixing member”, “second fixing member” in claims 1, 3-4, 6, 10-13, 16 and 18-19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PADMA HALIYUR whose telephone number is (571)272-3287. The examiner can normally be reached Monday-Friday 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PADMA HALIYUR/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        October 7, 2022